department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil no legend taxpayer state a dear contact person identification_number telephone number employer identification no this is in reply to taxpayer's letter dated date and subsequent correspondence requesting a ruling that its proposed rebate of certain member assessments will not adversely affect its tax-exempt status under sec_501 of the internal_revenue_code code facts you taxpayer were created by an act of the state a legislature in the 1960's the internal_revenue_service service has recognized your status as an organization exempt from federal_income_tax pursuant to sec_501 of the code the determination was effective beginning with your taxable_year ended date you were formed to create and maintain a fund to insure shares and deposits of state and federal credit unions doing business in state a you currently have over members some of which are state credit unions and some of which are federal credit unions your principal function is to provide share and deposit insurance deposit insurance to your members’ customers and you maintain a fund for that purpose the reserve fund you also review the financial condition of each member credit_union and may take remedial action such as making capital infusions to member credit unions to strengthen financial condition or enhance liquidity in order to protect the member credit union’s depositors your deposit insurance is intended to supplement federal deposit insurance provided by the national credit_union administration the ncua you insure the portion of a depositor’s account in excess of the federal deposit insurance limit such excess_amount is called the customer's excess deposit however because of the historic increase in the federal deposit under your governing state statute you are generally charged with maintaining the reserve fund at a level that is no less than of your member credit unions’ total insured deposits insurance limit and the resulting decrease in your exposure to potential depositor losses you no longer require the same level of assessments to maintain the reserve fund at a level that is keyed to of insured deposits you therefore propose to rebate to each member an amount equal to that member’s surplus assessments ie the amount by which the member’s prior assessments net of any amounts previously rebated to that member exceed of its aggregate excess deposits calculated using the new dollar_figure federal deposit insurance limit you have maintained records that allow you to compute accurately the amount of each member credit union’s surplus assessment the first time your member reports aggregate excess deposits in any each of your members is subject_to biannual insurance_policy assessments based on financial information that the member reports to you regarding the aggregate amount of its customers’ excess deposits the member credit union’s aggregate excess deposits amount greater than zero it must contribute an assessment to the reserve fund equal to of the reported amount so long as the amount of the member’s aggregate excess deposits does not exceed this first reported amount which establishes an initial benchmark the member need not make any further contribution to the reserve fund by the same token if the amount of a member's aggregate excess deposits falls below the initial benchmark in a subsequent reporting_period there is generally no rebate or refund of any portion of the member's prior assessment members do not pay any annual fee or dues as such-only assessments based on the member’s aggregate excess deposits if one of your members subsequently reports aggregate excess deposits in excess of the initial benchmark it must contribute an additional_assessment equal to of the amount by which the newly reported amount exceeds the initial benchmark the higher figure for the member's aggregate excess deposits then becomes its new benchmark for purposes of the rules outlined above if and when the member reports aggregate excess deposits in excess of this new benchmark the member must contribute another assessment equal to of this additional excess_amount and the benchmark is adjusted upward to equal the new higher figure for the member's aggregate excess deposits this process of incremental assessments and upward adjustments of a member's benchmark can continue indefinitely the amount of a member’s aggregate excess deposits is affected not only by changes in the amount of its customers’ deposits but also by changes in the limit of federal deposit insurance applicable to those deposits in the federal insurance limit was dollar_figure per insured deposit account this was increased to dollar_figure in and dollar_figure in on date the limit was temporarily increased to dollar_figure through date pursuant to the emergency economic stabilization act of on date the helping families save their homes act of extended the increase in the federal insurance limit through date the increased federal insurance limit has eliminated or significantly reduced customers’ excess deposits for example if a customer had a deposit balance of dollar_figure before date its excess deposit would have been dollar_figure dollar_figure minus dollar_figure following the increase in the insurance limit the customer's excess deposit would have been reduced to dollar_figure dollar_figure minus dollar_figure this federal increase has also significantly reduced your potential exposure to claims for customer losses in excess of the federal insurance limit as of date you insured excess deposits at member credit unions in an aggregate amount of approximately dollar_figure million determined using the dollar_figure federal deposit insurance limit if the old dollar_figure federal deposit insurance limit had applied on that date you would have insured aggregate excess deposits of approximately dollar_figure billion all of the assessments paid_by the member credit unions that joined you on or after date have been calculated using the new dollar_figure federal deposit insurance limit to determine each member's aggregate excess deposits but each of the remaining members has paid assessments equal to of their respective aggregate excess deposits determined under the old dollar_figure federal deposit insurance limit as of date as a consequence you have received assessments that are approximately over dollar_figure million in excess of the amount that your member credit unions would have been required to contribute if they had all calculated their aggregate excess deposits using the dollar_figure federal deposit insurance limit you have obtained the approval of the state a commissioner of banks to pay the rebates any rebate of surplus assessments paid will be paid to a member credit_union from funds representing prior assessments paid_by that member or its predecessor in interest and no dividend will require the distribution of amounts that could be considered income earned with respect to such assessments each member has paid assessments that exceed the amount proposed to be rebated to such member in no case will a current member’s rebate be funded by contributions of a former member except to the extent that the current member is a former member's successor_in_interest four of your members are indebted to you for infusions of capital commissioner has said that you could not require only urge each indebted member to apply all or a portion of its rebate to repayment of your advance to it in those cases the ruling requested the rebates to your members described herein will not adversely affect your tax-exempt status under sec_501 of the code law sec_501 of the code provides for the exemption from federal_income_tax of business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit revrul_77_206 1977_1_cb_19 held that cash rebates made by an exempt business association to member and nonmember exhibitors who participate in the association's annual industry trade_show that represent a portion of an advance floor deposit paid_by each exhibitor to insure the show against financial loss and which are made to all exhibitors on the same basis and which may not exceed the amount of the deposit do not adversely affect the association's exempt status under sec_501 of the code revrul_81_60 1981_1_cb_335 relied on well established principles under sec_501 of the code to hold that a refund of excess dues to members of an exempt agricultural_organization in the same proportion as the dues are paid does not constitute inurement and therefore does not disqualify an organization from exemption under sec_501 or sec_501 of the code king county insurance association 37_bta_258 stated that pro_rata refunds of excess dues to members do not affect an association's status as an exempt business league analysis sec_501 of the code provides for the exemption from federal_income_tax of business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual nondiscriminatory pro_rata refund of dues is not inurement to members of a tax exempt business league the service has ruled that an exempt business league may generally make cash distributions to its members without loss of exemption where such distributions represent no more than a reduction in dues or contributions previously paid to the league to support its activities revrul_77_206 supra see revrul_81_60 supra king county insurance association supra it is well settled that a here the rise in the federal insurance deposit limit from dollar_figure to dollar_figure creates a substantial surplus in your reserve fund and results in a substantial overpayment to the reserve fund by most member credit unions moreover each of your current members has paid assessments that exceed the amount that you propose to rebate to that member the rebate of surplus assessments can be paid entirely out of each recipient’s net assessments as such these payments represent a permissible nondiscriminatory pro_rata refund of prior contributions and will not adversely affect your sec_501 exemption ruling the rebates to your members described herein will not adversely affect your tax-exempt status under sec_501 of the code this ruling only relates to the issue of your tax exempt status for example it does not relate to whether any or all of the rebates may be subject_to unrelated business tax nor does it relate to the tax treatment of the rebates when received by the credit unions this ruling will be made available for public inspection under action of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice with our proposed deletions you should follow the instructions in notice if you disagree this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely yours ronald j shoemaker manager exempt_organizations technical group enclosure notice
